         Case 1:16-cv-00233-LY Document 109 Filed 07/02/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                             AUSTIN DIVISION

FREEDOM FROM RELIGION                        §
FOUNDATION, INC.                             §
     Plaintiff,                              §
                                             §
-vs-                                         §     CASE NO. 1-16: CV-00233
                                             §
GOVERNOR GREG ABBOTT,                        §
And ROD WELSH, Executive Director of the     §
Texas State Preservation Board,              §
      Defendants.                            §


                                      ORDER


       Pursuant to the Parties’ Joint Motion, it is hereby ORDERED that:

       The time for the Parties to file briefs pursuant to the Court’s June 16, 2020

Order, DKT. 105 is extended from July 6, 2020 to July 9, 2020.


       SO ORDERED:

                  2nd day of July, 2020
       Done this ____




                                       THE HONORABLE SAM SPARKS
                                       UNITED STATES DISTRICT JUDGE
